DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-18 were originally pending in this application prior to the amendment dated 03/03/2022.
Claims 1 and 3 are now amended. Claims 2 and 18 are cancelled and no new claims are added. Hence, claims 1 and 3-17 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 7 para 2), filed on 03/03/2022 with respect to the 112 rejections of claim 3 have been fully considered and are persuasive. The 112 (b) rejections of claims 3-4 have been withdrawn. 
Applicant’s arguments (pg. 7 para 3- pg. 10 para 4), filed on 08/09/2021 with respect to the 103 claim 1 have been fully considered and are not persuasive because of the following reasons: 
Regarding claim 1, Balinski teaches setting a parameter for the automatic cycle of operation based on the determined qualitative load size (claim 15) (steps 106 and 108) (5selecting a washing course and performing washing based on laundry amount) from among a plurality of washing courses (Fig. 8) [0043] while Chanda et al. teaches a motor current signature generated may be  utilized in conjunction with the mass of the load to determine the type of fabric (laundry state) i.e. in order to perform washing based on a laundry amount or laundry state [0019] [0021] [0026].
The combination of Balinski, Chanda and Petronilho teaches all the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20130312202A1) in view of Chanda et al. (US-20130185872-A1) further in view of Petronilho et al. (US-20110202303-A1).
Regarding claim 1, 11-12 and 15 via Fig. 9, 10,  Balinski et al. teaches a method 100 of controlling a washing machine 10 with a controller 68, method comprising:  receiving a weight signal indicative of a weight of any laundry weight sensor 66 [0029] (claim1)  (step 102) and determining a qualitative load size (claim 12) (first detection) and setting a parameter for the automatic cycle of operation based on the determined qualitative load size (claim 15) (steps 106 and 108) (5selecting a washing course and performing washing  based on laundry amount) from among a plurality of washing courses  (Fig. 8)[0043] . Balinski et al. further teaches classification of load into small, medium, large etc. [0082][0084],  based on comparing the determined load to a predetermined threshold value (first threshold value) [0046][0047] or a threshold range/scale (first threshold value and second threshold value) [0040] [0046][0047][0053][0084][0091](Fig.4-7) and the controller 68 helps select appropriate wash cycles accordingly [0048] (Fig. 9,10,17,18).
Balinski et al. does not explicitly teach a second washing course for performing washing according to a second washing mode that is configured 20based on: (i) the amount of the laundry determined in the first detection operation and (ii) a state of the laundry in the washing tub, wherein the second washing course comprises a second detection operation of determining the state of 69Attorney Docket No.: 20349-0439001 Client Ref. No.: LG19-781 US/ LG Ref. No.: (18LWW160US02)the laundry in the washing tub by an output of an output layer of a machine-learning network based on an input to an input layer of the machine-learning network that comprises an electrical current value that is 5applied to a motor that rotates the washing tub during an accelerated rotation of the washing tub and selecting the washing course from plurality of washing courses further comprises determining whether (i) to perform washing based on a laundry amount, based on the amount of laundry determined in the first detection operation, or (ii) to acquire the state of the laundry using the machine-learning network and perform washing based on the state of the laundry; and wherein the second washing course further comprises: a water supply operation of supplying washing water into the washing tub, before performing the second detection operation.
In the analogous art of ‘Methods to determine fabric type in a laundry treating appliance using motor current signature during agitation’, Chanda et al. teaches a method (a) to determine size of laundry  (first detection) and supply washing liquid (water supply operation) (see claim 1), and (b) when a motor 40 rotates a drum 30 at various speeds in either rotational direction (i.e. acceleration) [0011], a motor current signature thereby generated may be  utilized in conjunction with the mass of the load to determine the type of fabric (laundry state) [0019] [0021] [0026]  i.e. in order to perform washing based on a laundry amount alone or laundry state (where first detection operation is to determine laundry weight, second detection operation is to determine laundry state). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to incorporate the method of determining state of laundry along with weight from motor current as taught by Chanda et al. into the method of Balinski et al. so as to use either laundry weight or state ,with the benefit of achieving balance between wash cycle optimization and water and energy minimization, which depends not only on mass of a laundry load, but also the type of fabric [0001]. 
The combination of Balinski and Chanda does not explicitly teach that a machine-learning network based was used where in to generate laundry state as output with a motor current as input. 
In the analogous art of ‘Method for determining loads in clothes washing machines’, Petronilho et al. teaches a neural network-based method to automate the laundry washing process and determine essential laundry features such as load weight based on engine current (Fig. 6) [0044] i.e. the neural network training data would include engine current (as input) and laundry weight (as output) 
Petronilho does not explicitly teach that the neural network generates laundry type as output with motor current as input. 
However, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to incorporate the neural network based programming as taught by Petronilho into the controller/ control method of the washing machine and use the current vs laundry type data of Chanda as training data to input motor current to an input layer of neural network and  produce laundry state as output, all in order to achieve the predictable result of automating the washing machine control process using machine learning methodologies [0003] [0005].
Regarding claims 3-4 and 13-14, the combination of Balinski, Chanda and Petronilho teaches the method of controlling the washing machine as detailed above.
Balinski et al. further teaches that wash cycles include few cycles with preset washing mode (i.e. third washing course could be any of quick wash or time wash or rinse only, Fig. 8) where the controller 68 uses an algorithm to produce metric related to laundry load etc. [0074], plurality of washing modes and state of laundry both classified based on risk of wear of laundry (delicate wash, normal wash, heavy duty wash) (Fig. 8, 18) further fine-tuned to washing intensity of the laundry (wash temperature and spin) (Fig. 17, Balinski et al.).
Claims 5-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20130312202A1) in view of Chanda et al. (US-20130185872-A1) and Petronilho et al. (US-20110202303-A1) and further in view of Sumer et al. (US-20170145621-A1).
Regarding claims 5 and 8-9, the combination of Balinski, Chanda and Petronilho teaches the method of controlling the washing machine as detailed above.
As detailed above, Chanda teaches a method wherein when the motor 40 rotates the drum 30 at various speeds in either rotational direction (i.e. acceleration) [0011] and a motor current signature (acquiring the electrical current value) is thereby generated and utilized in conjunction with the mass of the load to determine the type of fabric [0019] [0021] [0026].

    PNG
    media_image1.png
    612
    892
    media_image1.png
    Greyscale
The combination of Balinski, Chanda and Petronilho does not explicitly teach the second detection operation further comprises:  detecting a rotation speed of the washing tub,  15accelerating and rotating the washing tub from a first rotation speed up to a second rotation speed that is greater than the first rotation speed; acquiring the electrical current value that is applied to the motor while the washing tub is accelerated and 20rotated from the first rotation speed up to the second rotation speed.
In the analogous art of laundry treating appliance and methods of operation, Sumer et al. teaches a method of detecting a rotation speed of a washing tub and accelerating while rotating (see Claim 1 and also acceleration vs. speed profile in Fig 20) the washing tub (drum 16, Fig 1) from a first rotation speed (speed 1) up to a higher second rotation speed (speed 2) (see annotated Fig 20) and measuring currents during the same time [0052].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method of acceleration between two distinct rotation speeds of Sumer et al. into the control method of the washing machine so as to calculate motor current value during that acceleration period but with an added benefit of performing real-tracking of unbalanced laundry (magnitude and position relative to the position of the drum) [0068].

    PNG
    media_image2.png
    811
    908
    media_image2.png
    Greyscale
Regarding claims 6-7, the combination of Balinski, Chanda, Petronilho and Sumer teaches the method of controlling the washing machine as detailed above.
Sumer et al. further teaches the method of accelerating and rotating the washing tub (drum 16) at satellization speeds during which laundry is rotated integrally with the washing tub (this speed can be designated as the second rotational speed and can be chosen from the marked region, see annotated Fig 8) and where in washing tub is accelerated at a ‘constant acceleration’ (see region 1 where the acceleration is maintained constant) from the first rotation speed (speed 1) up to the second rotation speed (speed 2) (annotated Fig 20).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method of Sumer et al. that teaches (1) drum rotation at satellization speeds into the control method of the washing machine so as to have the laundry rotate integrally with the washing tub but with an added benefit of determining speed at which to trigger deceleration of the drum so as to move an unbalanced item that has a potential to cause high physical stresses on the washing machine when rotated high speeds (see [0066])(2) drum rotation at constant acceleration between two distinct speeds, into the control method of the washing machine with the benefit of doing parametric studies for estimating inertia and water mass extraction wherein acceleration, speed and acceleration ramp/rate serve as inputs (see [0002], claim 1 and 7).
Regarding claim 10, the combination of Balinski, Chanda, Petronilho and Sumer teaches the method of controlling the washing machine as detailed above. 
Petronilho further teaches an acceleration stage E6 where the engine current is measured between 55 and 155 rpm where medium rotation speeds are reached, and these10tthe electrical current values can be used as the input to the input layer of the machine-learning network [0036] (Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the control method of the washing machine with that of Petronilho to generate current values during acceleration period and use them as input to the neural network with the benefit of collecting current value at a medium speed which tends to improve the distribution of the load and, consequentially, minimize the variations at the moment of inertia of this load [0028].
Regarding claim 16, the combination of Balinski, Chanda and Petronilho teaches the method of controlling the washing machine as detailed above. 
Balinski further teaches obtaining a user-selected washing course through an input unit i.e. cycle control 248 that allows selection and execution of normal, heavy duty cycles (Fig. 14), before the first detection operation where laundry amount is measured and 5selecting any one of the plurality of washing courses (eco boost, fan dry, extra hot water, extra fast spin) via supplemental treatment and cycle controls (252 and 250) when the user-selected washing course corresponds to the second washing course i.e. delicates, towels etc. i.e. based on fabric type (Fig. 14) [0085]
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US20130312202A1) in view of Chanda et al. (US-20130185872-A1) and Petronilho et al. (US-20110202303-A1) and further in view of Ishibashi (US-5241845-A).
Regarding claim 17, the combination of Balinski, Chanda and Petronilho teaches the method of controlling the washing machine as detailed above. 
The combination of Balinski, Chanda and Petronilho does not explicitly teach 10receiving a temperature of washing water through an input unit, before the first detection operation, wherein selecting the washing course from among the plurality of washing courses based on the amount of laundry determined in the first detection operation comprises:  15selecting the first washing course when the received temperature of the washing water is greater than or equal to a threshold temperature; and selecting any one of the plurality of washing courses based on the amount of the laundry when the 20received temperature of the washing water is less than the threshold temperature.
In the analogous art of neuro control for washing machines, Ishibashi et al. teaches a method of determining washing course (wash period and wash water stream mode, Col 1 ln 33-35, Col 4 ln 47—60) based on water temperature (D7) where in water temperature is a user input and wash course is the output from a neural network (Fig. 1, 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the control method of Ishibashi into the control method of washing machine with the benefit of choosing appropriate wash course for a particular cloth type based on received wash temperature to thereby reduce the wear and tear of the laundry. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  



/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711